Title: To John Adams from Benjamin Rush, 15 December 1807
From: Rush, Benjamin
To: Adams, John



My Venerable & dear friend,
Philadelphia Decemr 15. 1807.

An inflammation in my eyes which for several days has confined me to my house, and rendered writing difficult and painful, must be my Apology for the Shortness of this letter.
I admire the Correctness of your history of the ten talents committed to the Subject of your letter. Upon the talent of his taciturnity Mr Liston gave me the following Anecdote, “that he was the only person he had ever known (and he had conversed with the several crowned heads and many of the first nobility in Europe) who made no reply of any kind to a question that he did not chuse to Answer.”—
A clamor has lately broken out in our City against the perpetual residence of Congress at Washington. The dissolution of the Union in Case of a War is predicted from it. To which of the Generals Aids—Secretaries—or major generals, must that measure be ascribed?—for the Author of it, did no wrong.
Torrents of Abuse are poured out in all the Virginia papers against J: Marshall & J: Randolph,—but they the Authors of them all gratify their invectives, with the most extravagant encomiums upon their “Abilities”. You have assigned the true reason for this Conduct. They both possess the talent of being Virginians.
My whole family have been were deeply afflicted for a few days with an Account of a duel fought by my son John at New Orleans for a few days. The history of its cause, published in our papers, & several letters from our son, and one from a physician formerly my pupil, have greatly alleviated our distress. The Latter speaks in high terms of his my son’s pacific Conduct in the business, & of his humanity Afterwards. He intended to waste his fire, but was led to do Otherwise by being assured his Antagonist intended “to kill or be killed.” The infatuated young Man had been called a Coward Sometime before for refusing to accept a challenge, and had become so desperate in Consequence of the neglect to which it exposed him that he sought to reestablish his character at the expense of his own, or my son’s life. He was, my Son informs Us, a most accomplished young man, & an excellent Officer. He had distinguished himself at Tripoli under Com: Prebble.—It was remarkable, my son was one of a few friends Who vindicated his Conduct in refusing the Challenge, and who took pains to reconcile him to himself, by assuring him he had acted consistently with his station as an Officer & a Gentleman.
Adieu! With love as usual I am / Yours Sincerely
Benjn. Rush.
PS: To persons who read newspapers in the years 1774 and 1775 and remember the arguments with Which the King Advocates for Great Britain defended her right to tax us, it is amusing to see how exactly those arguments are repeated in the Attempts that are now made to defend her right to tyrannize over our ships upon the Ocean. Who after this were can refrain from crying Out with the parrot “I have lost my labor”? Let us pity in our retirement pity the bear leaders who now occupy our places in those years.

